Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-2-1997

United States v. DeGovanni
Precedential or Non-Precedential:

Docket 96-1333




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. DeGovanni" (1997). 1997 Decisions. Paper 1.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/1


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                  ----------

                 No. 96-1333

                  ----------

           UNITED STATES OF AMERICA

                      v.

              THOMAS DEGOVANNI,

                       Appellant

                  ----------

On Appeal from the United States District Court
   for the Eastern District of Pennsylvania
        (D.C. Criminal No. 95-00092-2)

                  ----------

      Argued Wednesday, November 6, 1996

            BEFORE: BECKER, MCKEE
          and GARTH Circuit Judges

                  ----------

       (Opinion filed January 2, 1997)

                  ----------

             Gerald A. Stein, Esquire (Argued)
             Gerald A. Stein, P.C.
             1500 Market Street
             2727 Center Square West
             Philadelphia, Pennsylvania 19102

              Attorney for Appellant
                        Michael R. Stiles
                        United States Attorney
                        Walter S. Batty, Jr.
                        Assistant United States Attorney
                        Chief of Appeals
                        William B. Carr, Jr. (Argued)
                        Assistant United States Attorney
                        Office of the United States Attorney
                        615 Chestnut Street
                        Suite 1250
                        Philadelphia, Pennsylvania 19106

                        Attorneys for Appellee

                               ----------

                        OPINION OF THE COURT

                               ----------

GARTH, Circuit Judge:



          In the context of U.S.S.G. §3B1.1(c) which authorizes

an enhancement of two levels when a defendant is characterized as

a "supervisor", the question we must answer in this appeal is:

when is a supervisor not a supervisor?      In the instant case, we

hold that one is only a "supervisor" under U.S.S.G. §3B1.1(c)

when he is so involved in, and connected to, the illegal activity

of others that he actually supervises their illegal conduct, and

is not just a supervisor by virtue of his de jure position in the
police department hierarchy.


                                  I.

          Defendant Thomas DeGovanni was a police sergeant in the

39th District Five Squad in the city of Philadelphia.     On

February 25, 1995, he was charged with Conspiracy to Commit

Offenses Against the United States in violation of 18 U.S.C.
§371; Theft Concerning Program Receiving Federal Funds in

violation of 18 U.S.C. §666; Obstruction of Justice in violation

of 18 U.S.C. §1503; and two counts of Interference with

Interstate Commerce by Robbery in violation of 18 U.S.C. §1951.1

          On April 6, 1995, DeGovanni pled guilty to one count of

Interference with Interstate Commerce by Robbery and one count of

Obstruction of Justice.   DeGovanni was sentenced on April 15,

1996 to 84 months incarceration and a $1,000 fine.   DeGovanni now

appeals the sentence imposed, on grounds that his sentence was

improperly enhanced under U.S.S.G. §3B1.1(c) for his role as a

"supervisor".

          The district court had jurisdiction over this matter

under 18 U.S.C. §3231.    We have appellate jurisdiction pursuant

to 28 U.S.C. §1291 and 18 U.S.C. §3742.   Our review of the

district court's interpretation of the Sentencing Guidelines is

plenary, and we review the underlying factual findings for clear

error.   See United States v. Bethancourt, 65 F.3d 1074, 1080 (3d

Cir. 1995), cert. denied 116 S. Ct. 1032 (1996); United States v.

Katora, 981 F.2d 1398, 1401 (3d Cir. 1992).    Here, because there

is no factual dispute concerning DeGovanni's role as a supervisor

in the police department or about the nature of his activities

1. These charges stem from DeGovanni's alleged participation in
a conspiracy with fellow police officers from 1988 until 1995, in
which the co-conspirators engaged in activities such as
assaulting drug suspects, conducting illegal searches,
fabricating evidence, illegally seizing money from suspected drug
dealers, and making arrests without probable cause.



                                 3
within the conspiracy, we will exercise plenary review to

determine whether §3B1.1(c) should apply to the facts in this

case, so as to enhance DeGovanni's sentence two levels.


                               II.

          The sole question in this appeal is whether defendant

DeGovanni, who served as a sergeant in the 39th District Five

Squad, should be considered a supervisor in criminal activity -

an activity which involved members of the Philadelphia police

force, but did not require that he, DeGovanni, play an active,

supervisory role in the criminal offenses committed.

          The government charges that DeGovanni's failure to

report and otherwise deter his subordinates from engaging in

criminal misconduct, constituted the supervision to which

§3B1.1(c) refers.   The government claims that "...DeGovanni can

best be described as agreeing to go along with and profit[ing]

from - as opposed to actually directing - the criminal conduct to

which he has admitted."   Brief of Appellant DeGovanni at 7,

quoting Presentence Memorandum of Government (Exhibit A at 3).

As such, the government argues that, by virtue of DeGovanni's

supervisory title and responsibilities as sergeant, DeGovanni was

a supervisor within the meaning of §3B1.1(c).

          DeGovanni, on the other hand, asserts that he was no

more than a de jure supervisor in the 39th District Five Squad,

and did not actively participate in the criminal activities out



                                4
of which the charges arose.     Indeed, in his brief on appeal,

DeGovanni characterizes his involvement as no more than passive.

 He argues that, although he was a sergeant in the police

department, he did not supervise or manage his co-conspirators

during the commission of their crimes.     Although he admits

participation in, and profiting from, the criminal activities, he

contends that he played a secondary role, and that he was a mere

'rank and file' participant.     See Brief of Appellant DeGovanni at

12-14.

             DeGovanni further argues that his failure to report his

co-conspirators, although violative of his police oath and his

responsibilities as a sergeant, was not a decision motivated by

concerns for the group, and did not further the group's

activities.    Finally, he claims that he "did not manage, direct,

supervise, or lead the others or decide when, where or how the

crimes with which he and the others were charged would be

committed.    The Government concedes as much in its sentencing

memorandum".     Id. at 12, citing Exhibit A at 1-3.

             The district court held that DeGovanni's participation

in the conspiracy, coupled with his failure to report the

activities of his co-conspirators, served to facilitate the

commission of the crimes and was an abdication of his supervisory

responsibility as a police sergeant.     See Transcript of Hearing
(App. 24a-27a; 31a-32a).     Applying the recommendation of the

Probation Department in the pre-sentence report and overriding



                                  5
DeGovanni's objections, the court enhanced DeGovanni's sentence

by two levels pursuant to U.S.S.G. §3B1.1(c).2


                                III.

           We hold that the district court improperly enhanced

DeGovanni's sentence.    U.S.S.G. §3B1.1 provides,

3B1.1.     Aggravating Role

Based on the defendant's role in the offense, increase the
                         offense level as follows:

(a)   If the defendant was an organizer or leader of a criminal
                          activity that involved five or more
                          participants or was otherwise extensive,
                          increase by 4 levels.

(b)   If the defendant was a manager or supervisor (but not an
                          organizer or leader) and the criminal
                          activity involved five or more
                          participants or was otherwise extensive,
                          increase by 3 levels.

(c)   If the defendant was an organizer, leader, manager or
                          supervisor in any criminal activity
                          other than described in (a) or (b),
                          increase by 2 levels.




          The Guidelines (in each of its three sub-sections) call

for a determination of whether the defendant was a supervisor in

the criminal activity.   Courts which have addressed the issue of

2. Prior to the enhancement, the Guideline range was 63-78
months (offense level of 26 and criminal history category I).
After the enhancement, the range became 78-97 months (offense
level of 28 and criminal history category I). DeGovanni was
sentenced to 84 months.



                                 6
supervision have required that, to be a supervisor, there must be

some degree of control over others involved in the commission of

the offense.   See e.g., United States v. Roberts, 14 F.3d 502,

524 (10th Cir. 1993), aff'd after remand 43 F.3d 1484 (10th Cir.

1994), cert. denied 115 S. Ct. 1417 (1995); United States v.

Fuller, 897 F.2d 1217, 1220 (1st Cir. 1990).   More specifically,

the Guidelines direct that a defendant's role in the criminal

activity is the operative issue.    Here, DeGovanni's sergeant-

status in the police department as an overall supervisor of other

police officers in the discharge of general police functions, was

not enough to substantiate an enhancement for active supervision

of other members of the conspiracy under §3B1.1(c).    See United

States v. Fuentes, 954 F.2d 151, 153 (3d Cir.), cert. denied 504
U.S. 977 (1992) (sentences should not be enhanced under §3B1.1(c)

unless the defendant supervised or managed the actions of another

individual in the criminal enterprise); see generally, United

States v. Belletiere, 971 F.2d 961, 969-70 (3d Cir. 1992) (§3B1.1

enhancements apply to supervision of others in group activities).

 Just as a defendant bank director in United States v. Jobe, ___

F.3d ___, No. 94-50646, 1996 WL 700146 at *17 (5th Cir., December

5, 1996), could not have his sentence enhanced for check kiting

and bank fraud because he did not manage or supervise the

criminal activity of check kiting, no more can DeGovanni have his

sentence enhanced because of his general overseer role as

sergeant.



                                7
            We reject the government's contention that DeGovanni's

status as a sergeant is relevant simply because the offenses at

issue were committed by police officers, acting "in their

capacities as Philadelphia Police Officers".   Brief of Appellee

United States at 9.   Although the defendants used their official

positions as cover for the illegal acts, the mere fact that

DeGovanni was their workplace supervisor, is not enough to render

him more culpable for purposes of the conspiracy than the other

'rank and file' participants.   We find that the enhancement

contained in U.S.S.G. §3B1.1(c) does not apply absent such

heightened culpability, and that one must therefore have an

active supervisory role in the actual criminal conduct of others

to justify the enhancements contained in this section of the

Guidelines.

            We hold that DeGovanni's sentence which included a two-

level enhancement for his activities as a supervisor was not

warranted.    DeGovanni's 'rank and file' participation in the

criminal activity constituted mere participation, and nothing

more.   His activities mirrored those of the other low-level

participants; his role was clearly distinguishable from primary

players in the conspiracy such as John Baird3, and the evidence

of record does not support DeGovanni's role as a manager or

supervisor of the illegal activities engaged in by other police

officers.
3. This defendant appears before us in a separate appeal, United
States v. John Baird, No. 96-1342.


                                 8
           The only activity that distinguishes DeGovanni from

other participants was his silence -- he fulfilled his duties as

a sergeant in the police force without reporting the illegal,

extracurricular activities of his inferior officers.4   Such

silence, although reprehensible, does not make him a "supervisor"

of the charged criminal activity for purposes of §3B1.1(c).5


                               IV.

           Accordingly, we will vacate the district court's

sentence which included a two-level enhancement under §3B1.1(c)

and remand for resentencing consistent with the foregoing

opinion.




4. The government has alleged that these activities included the
"creation of official police paperwork, the preparation for
testimony in court, and the documentation and handling of seized
money". Brief of Appellee Government at 10, referring to
Transcript of Hearing (App. 29a).

5. The "background" section of the Application Notes explains
that enhancement for supervision is appropriate because it is
"likely that persons who exercise a supervisory or managerial
role in the commission of an offense tend to profit more from it
and present a greater danger to the public and/or are more likely
to recidivate." Application Notes to U.S.S.G. §3B1.1. None of
these concerns apply to DeGovanni.



                                9